Case: 11-12039    Date Filed: 08/24/2012   Page: 1 of 3

                                                           [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         _______________________

                                No. 11-12039
                            Non-Argument Calendar
                          _______________________

                     D.C. Docket No. 1:09-cr-00543-JOF-1

UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                     versus

DELROY OLIVER DAVY,

                                                        Defendant-Appellant.

                          _______________________

                  Appeal from the United States District Court
                      for the Northern District of Georgia
                          _______________________

                               (August 24, 2012)

Before PRYOR, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:

      Paul M. Cognac, appointed counsel for Delroy Davy in this direct criminal

appeal, has moved to withdraw from further representation of Mr. Davy and filed a
              Case: 11-12039     Date Filed: 08/24/2012      Page: 2 of 3

brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967).   Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct.

      We have also considered the arguments presented by Mr. Davy in his pro se

brief, but do not find any of them persuasive. First, contrary to Mr. Davis’

contention, the stipulated factual basis for the guilty plea established the federal

offense of bank fraud. See 18 U.S.C. § 1344. Mr. Davy and Theo Clark purchased

properties which they then sold to unqualified straw buyers at inflated prices by

helping to obtain loans under false pretenses, and these loans were held by FDIC-

insured institutions (e.g., Bank of America). R2: 15-16. Although Mr. Davy now

attaches a security deed listing Sahara Mortgage Corporation as the original lender

for the property located at 6114 Bellaire Lake Road, and argues that the district court

lacked subject-matter jurisdiction; that deed does not establish that Bank of America

was not a defrauded lender under § 1344. Indeed, at the time of the sentencing

hearing, Bank of America was still trying to foreclose on that property. R3: 24-27;

PSR at 3-5. Mr. Davy, also admitted under oath at the change of plea hearing that he

had devised and executed a scheme to defraud some FDIC-insured banks, R2: 13-16,

and that admission was sufficient. See, e.g., United States v. Hill, 643 F.3d 807, 856-

64 (11thCir. 2011) (affirming convictions for similar conduct prosecuted under mail

                                          2
              Case: 11-12039     Date Filed: 08/24/2012    Page: 3 of 3

fraud and wire fraud statutes). Second, even if the stipulated factual basis failed to

sufficiently explain how an FDIC-insured bank like Bank of America had been

defrauded by Mr. Davy’s scheme, such a failure went to the merits of the case, and

did not deprive the district court of subject-matter jurisdiction. See United States v.

Ratigan, 351 F.3d 957, 962-63 (9th Cir. 2003) (failure to present sufficient evidence

of bank’s FDIC-insured status “concerns a basic question of evidentiary sufficiency

and not the court’s jurisdiction”). Third, despite his protestations, the stipulated

factual basis easily sufficed to establish that Mr. Davy acted with the requisite mens

rea. Fourth, in light of what we have explained above, we reject – at least on this

record – any contention by Mr. Davy that his guilty plea was not knowing and

voluntary because of alleged misrepresentations by the government concerning the

defrauded FDIC-insured institutions.

      Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is          GRANTED,   and Mr. Davy’s

convictions and sentences are AFFIRMED.




                                          3